Title: To Thomas Jefferson from John Adams, 11 September 1786
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Grosvenor Square Septr. 11. 1786.

On my Return from Holland on the Sixth instant I found your Favours of the 8. and 13. Aug. On my Arrival at the Hague The Exchange of Ratifications was made on the 8. of August with The Baron De Thulemeier, and I had it Printed. It is only in French. Copies shall be Sent you as soon as I can find an Opportunity. We were present at Utrecht at the August Ceremony of Swearing in their new Magistrates. In no Instance, of ancient or modern History, have the People ever asserted more unequivocally their own inherent and unalienable Sovereignty.—But whatever Pleasure I might have in enlarging upon this Subject, I must forbear.

The Affair of Oil has taken a turn here. The Whale men both at Greenland and the southward, have been unsuccessful and the Price of Spermacæti Oil, has risen above fifty Pounds a Ton. Boyston’s ship arrived with two or three hundred Ton, and finding he could pay the Duties and make a Profit of five and twenty Per Cent, he sold his Cargo here, instead of going again to France as he intended. This Circumstance will oblige the French Court, or the French Merchants or both to take other Measures, or they will loose this Trade. The Price of Oil will rise in Boston, so much that I am afraid Mr. Barrett’s Contract must be fullfilled at an immense Loss.
As to Mr. Lambs Settlement, I still think he had better embark forthwith for New York from Spain. If he cannot he may transmit to you and me his Account, and remit to us the Ballance in favour of U.S.
Mr. Barclays Proposal, of going to Tunis and Tripoli, I suppose appears to you as it does to me, from what We learned from the Ambassador from Tripoli in London, to be unnecessary, at least till We hear farther from Congress. It seems to me too, very unlikely that any Benefit will be had from a Journey to Algiers. I wish to see the Treaty with Morocco, and to know the Particulars of that Affair, first. At present I believe We are taken in, and that We shall be plagued with Demands for annual Presents. I confess, I have no Faith in the Supposition that Spanish Interference has counted for Money, or at least that it will pass long for it.
If however you are clearly in favour of sending Mr. Barclay to Algiers, I will make out a Commission, and send it to you, for your Signature, Signed by my self, because I would not set up my own Judgment against yours, Mr. Carmichaels and Mr. Barclays: but I confess, at present I cannot see any Advantage in it, but on the contrary Several Disadvantages. Mr. Randall is gone to Congress, and We may expect their further orders, e’er long.
With Sincere Affection I am, dear sir, your Friend and servant,

John Adams


Inclosed is a Project of an Answer to Mr. Lamb, if you approve it, you will sign and send it. J.A.

